Citation Nr: 0428754	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a left hand scar.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin rash of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied an increase in a 
10 percent rating for residuals of a left hand scar, and also 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for skin rash of the 
feet.


FINDINGS OF FACT

1.  The veteran's service-connected left hand scar, from a 
laceration received during service, is small, tender, and 
causes no functional impairment.

2.  In an August 1997 decision, the RO denied the veteran's 
claim for service connection for skin rash of the feet, and 
the veteran did not appeal.  

3.  Evidence received since that time is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a left hand scar have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2003).

2.  The August 1997 RO decision that denied service 
connection for a skin rash of the feet is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (1997).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for skin rash of the feet.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1969 
to June 1971.  His service medical records show that he 
received a laceration to his left hand in May 1970, and was 
treated for athlete's foot during January 1971.  His 
separation examination is positive for tinea versicolor.

In December 1988, the RO granted service connection for a 
left hand scar, assigning a noncompensable (0 percent) rating 
for the condition.  

VA outpatient treatment records dated in 1989 and 1990 show 
the veteran with complaints of pain in his feet and in his 
left hand.  X-rays taken in May 1989 show a normal study of 
the left hand and a small cyst-like lesion of the distal 
first metatarsals bilaterally.  The differential for this 
appearance included early rheumatoid arthritis versus early 
gout.

Private medical records from October 1996 show the veteran 
with complaints of pain and numbness in his left hand.

VA outpatient treatment records dated in November 1996 show 
continued complaints of pain in the feet and the left hand.  
No rash was found at this time.

Social Security Administration (SSA) records dated in May 
1997 show that the veteran was found to be under a disability 
as of November 15, 1995.  His primary diagnosis was chronic 
low back pain.  

In July 1997, the veteran was given a VA skin examination.  
He reported recurrent skin rash since the late 1970's which 
he indicated occurred all over his body.  These first 
appeared as little bumps which were itchy, but then cleared 
up by themselves after a month or two and then recurred.  He 
also indicated a left hand scar which he said caused slight 
stiffness to movement of his middle finger.  He stated his 
belief that his skin rash was caused by exposure to Agent 
Orange during Vietnam.  Subjectively, he reported soreness of 
the left palmar aspect to the middle finger, and occasional 
itching from his rash which occurred from time to time in his 
arms and hands.  Objectively, there were multiple tiny bumps 
noted which appeared to be like a heat rash.  These spots had 
no significant redness, inflammation, or infection.  There 
was a well-healed scar noted at the middle of his palm in his 
left hand which extended from the wrist to the proximal 
middle finger area.  A rough spot which was about 1/4" long 
was noted at the base of his middle finger.  This caused 
slight contracture and stiffness of the middle finger.  The 
examiner's diagnosis was old macular rash and spots on 
several areas of both forearms probably from a heat rash.  
There was no disfigurement and no disability noted from this 
rash.

In July 1997, the veteran was also given a VA foot 
examination.  He reported tenderness of his left hand scar 
and occasional episodes of numbness.  He indicated that he 
was left-hand dominant and was able to use the hand, but 
gripping or handling certain objects caused pain in the hand.  
His left hand had a well-healed scar extending from the base 
of the palm distally onto the volar aspect of the long finger 
of the left hand to the proximal interphalangeal joint.  
Following a foot examination, the examiner's impressions were 
healed tender scar of the left hand with callus formation, 
and gout by history.  The examiner commented that in his 
opinion the veteran's left hand numbness could not be 
accounted for by his old laceration.  

In August 1997, the RO granted a 10 percent rating for 
residuals of the veteran's service-connected left hand scar, 
and denied service connection for skin rash of the feet.  The 
veteran did not appeal this decision.

VA outpatient treatment records dated in 1997 and 1998 show 
the veteran with occasional complaints of a rash on his feet.  
He was assessed with fungal dermatitis and gout in November 
1998.  Treatment records from this time also show complaints 
of bilateral foot pain associated with gout and degenerative 
changes of the metatarsophalangeal joints bilaterally.

In August 1998, the veteran filed his current application to 
reopen his claim for service connection for skin rash of the 
feet, and also for an increased rating for his service-
connected residuals of a left hand scar.

In January 1999, the veteran was given a VA examination 
regarding his left hand.  He reported that over the years he 
had experienced two rough spots and a small callus formation 
along the line of his healed scar which had caused chronic 
pain, especially when rubbing against objects he wanted to 
handle.  He stated that he had occasional discomfort and pain 
at the callosity along the line of the healed scar, and that 
lifting heavy objects caused pain along the scar.  There was 
no unusual inflammation or flare-ups at other times.  On 
physical examination, the scar was well-healed and there was 
no significant anatomical defect.  He had full range of 
motion of all fingers including approximation of the thumb 
and the fingers and full approximation of the fingers to the 
transverse crease of the palm.  His grasping ability was 
normal.  He was left-handed and able to perform normal 
activities but extended use of the hand and gripping heavy 
objects made his grip weaker and occasionally painful.  
Passive and active ranges of motion of the left middle finger 
were within normal limits but there was mild pain and 
weakness against strong resistance.  No limitation of joint 
movements was noted.  The veteran indicated mild fatigue and 
weakness on repetition of certain movements and against heavy 
resistance.  The examiner's diagnoses were healed laceration 
scar of the left hand palmar aspect with two small spots of 
callosity at the metacarpophalangeal joints and mid-palmar 
area near the transverse crease, and mild weakness of the 
left middle finger against strong resistance with mild 
chronic pain noted.   

VA outpatient treatment records dated from 2000 to 2001 show 
periodic complaints of foot pain and pain associated with the 
left hand scar.  In June 2001 it was indicated that there was 
pain, heaviness, tingling, and numbness in the left arm and 
hand for the previous two weeks.  

In April 2002, the veteran was given a VA skin disease 
examination.  He complained of a recurrent skin rash in his 
feet since his service in Vietnam, which was mostly present 
between his toes and caused chronic itching and occasional 
pain with flare-ups.  He reported that medication improved 
the condition.  On physical examination, no significant skin 
rash was noted at his feet except for a few tiny spots of 
macerated skin between the toes of his second and third and 
third and fourth toes on both feet.  It was indicated that 
this was probably a residual of tinea pedis infection.  There 
was no ulceration, exfoliation, or crusting noted.  No other 
significant skin rash including tinea versicolor was found.  
The examiner's diagnosis was chronic mild tinea pedis 
infection of both feet between the described toes.  The 
examiner commented that there was no significant physical 
disability caused by this condition.

In April 2002, the veteran was also given a VA scar 
examination.  He stated that he had a left hand scar from 
service which had healed after several stitches were put in.  
Spots of tenderness were present at the distal end of the 
scar.  On physical examination, the scar measured 
approximately 3 inches in length beginning at the mid-palmar 
area and extending up to the proximal crease of the middle 
finger.  The scar had healed proximally, but was tender at 
several spots.  He was able to flex and bend the finger 
normally with good grip, but complained of local pain and 
tenderness from the use and movement of this type.  There was 
no external inflammation, and no edema or keloid formation.  
There was no significant disfigurement from the scar.  The 
examiner's diagnosis was a well-healed faded scar except at 
the distal part of the scar which was slightly tender.  The 
examiner commented that there was mild pain from the scar 
with hand or finger movement.

Also in April 2002, the veteran was given an additional 
examination regarding his left hand scar.  He said the 
condition of his left hand had worsened over the years, and 
he sometimes had difficulty with holding a pen to write or 
holding a telephone.  He stated that he occasionally got a 
tingling in the hand, and this sometimes woke him up at 
night.  On physical examination of the left hand, there was a 
well-healed, 13 centimeter scar which extended from the base 
of the palm of the left hand to just proximal to the proximal 
interphalangeal joint of the long finger of the left hand.  
There was tenderness over the distal half of the scar and 
some callus formation was noted over the volar aspect of the 
metacarpophalangeal joint of the long finger.  The presence 
of adherence to underlying tissues could not be ascertained.  
The scar was well-healed, well-nourished, and nonulcerated.  
There was full extension of the fingers and he was able to 
make a good fist in the hand.  Grip strength was equal 
bilaterally, although some pain was described with gripping 
with the left hand.  Sensation was intact, but Tinel sign was 
equivocal.  X-rays showed a normal left hand, with bones and 
joints which were intact and no evidence of arthritis, 
fracture, dislocation, or bone destruction.  The examiner's 
impression was residuals of laceration of left palm with a 
tender scar.  Possible carpal tunnel syndrome of the left 
hand was indicated.  The examiner commented that no definite 
weakness of grip in the left hand could be detected, although 
some pain was described with gripping.  There was also no 
definite limitation of motion of the fingers which was seen.  
It was indicated that it was not feasible to attempt to 
express any of these in terms of additional limitation of 
motion with increased use, as these matters could not be 
determined with any degree of medical certainty.

VA outpatient treatment records dated from 2003 to 2004 show 
continued complaints of foot pain and left hand pain.  In 
February 2004, the veteran reported tingling in the fingers 
of both hands, and an impression of bilateral carpal tunnel 
syndrome was indicated after examination.

In January 2004, the veteran was given a VA general medical 
examination.  It was noted that he had a history of carpal 
tunnel syndrome in both wrists which caused numbness and 
tingling in his fingers.  This had been present for two years 
and he had been wearing wrist braces.  It was also noted that 
he had a history of fungal rash in his groin and feet since 
Vietnam, and this was currently improved with the use of 
topical treatment.  Following physical examination which did 
not mention a skin rash of the feet and indicated 
satisfactory ranges of motion in the joints, diagnoses 
included bilateral carpal tunnel syndrome with use of wrist 
braces and history of tinea cruris and tinea pedis which was 
currently stable with treatment.

In a written statement dated in June 2004, the veteran stated 
that his left hand scar caused him pain in writing and 
holding objects, and therefore limited his motion and use of 
his left hand.  He also stated that his skin rash became 
aggravated in hot weather.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in March 2002, December 2003, and January 2004, and 
also in the June 2002 and April 2004 supplemental statements 
of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.
The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided which address the claims 
on appeal.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A.  Increased rating for residuals of left hand scar

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for an 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

The veteran's service-connected left hand scar is from a 
laceration which occurred during service, and the scar is 
currently rated 10 percent.  

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
The is true under old rating criteria for scars (38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002)), as well as recently 
revised rating criteria for scars (67 Fed.Reg. 49,590, 
49,596, effective August 30, 2002, including Diagnostic Code 
7804).  The new rating criteria for scars permit a higher 
rating of 20 percent only where it is shown that there is a 
scar which is located in an area other than the head, face, 
or neck which is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  See new Diagnostic Code 7801.  
Scars may also be evaluated for limitation of functioning of 
the part affected.  See old and new Diagnostic Code 7805. 

The veteran's complaints of a tender and painful left hand 
scar have been noted on recent examinations and in recent 
outpatient treatment records.  However, such symptoms only 
support the current 10 percent rating under Code 7804.  The 
scar is not of the required size to qualify for a higher 20 
percent rating under new Code 7801.  The recent medical 
evidence also does not attribute any functional impairment to 
the scar which would warrant a compensable rating under other 
diagnostic codes.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of a left hand 
scar.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  New and material evidence for skin rash of the feet

An RO decision in August 1997 denied service connection for 
skin rash of the feet.  As such decision was not appealed, it 
is considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996);  Manio v. Derwinski, 1 Vet. App. 140 
(1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence " was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
current application to reopen a claim prior to that date, and 
thus the new version does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a) (2003).] 

At the time of the unappealed 1997 RO decision, service 
medical records, outpatient treatment records, and VA 
examinations were of record.  As these records did not 
establish that the veteran currently had a chronic skin 
disability, service connection for skin rash of the feet was 
denied by the RO.  

Medical evidence received since the RO's 1997 decision 
includes complaints by the veteran regarding problems with 
rashes on his feet.  Fungal dermatitis was assessed in 
November 1998.  A 2002 VA examination found a few spots of 
macerated skin on the feet which were probably the result of 
a tinea pedis infection.  The examiner's diagnosis was 
chronic mild tinea pedis infection of both feet.  A 2004 VA 
examination noted a history of tinea pedis.  Tinea pedis is 
synonymous with athlete's foot.  See Stedman's Medical 
Dictionary 1815 (26th ed. 1995).  In essence, the additional 
evidence includes diagnoses of a disability exhibited in 
service and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has been 
submitted since the 1997 RO decision.  Thus the claim for 
service connection for skin rash of the feet is reopened.


ORDER

An increased rating for residuals of a left hand scar is 
denied.

The claim for service connection for skin rash of the feet is 
reopened; to this extent, the appeal is granted.




REMAND

Since the veteran's claim for service connection for skin 
rash of the feet has been reopened, the Board must address 
the merits of the claim.  On review, the Board concludes that 
this claim must be remanded to the RO for further 
development.

Pursuant to the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

Service medical records show treatment for a foot rash and 
the veteran contends that his current foot rash is related to 
his active military service.  On review, it does not appear 
that the veteran has undergone a VA examination to ascertain 
the probable etiology of his foot rash.  Consequently, the 
veteran should be scheduled for the appropriate VA 
examination.  
 
Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for service connection for a 
foot rash.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the 
appropriate examination(s) to determine 
the nature and probable etiology of his 
foot rash.  If the veteran is diagnosed 
with a disability exhibited by a foot 
rash, the examiner is requested to 
provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed disability is 
related to the veteran's active military 
service or events therein.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report. 

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for a foot rash.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



